EXHIBIT 10(c)

ARCONIC INC.

AMENDED AND RESTATED DEFERRED FEE PLAN FOR DIRECTORS

(Effective November 1, 2016)

 

ARTICLE I    INTRODUCTION

Arconic Inc. (formerly, Alcoa Inc.) (the “Company”) has established this Amended
and Restated Deferred Fee Plan for Directors (the “Plan”) to provide
non-employee directors with an opportunity to defer receipt of fees earned for
services as a member of the Company’s Board of Directors (the “Board”), and to
provide for deferrals of Restricted Share Units (as defined herein) with respect
to common stock of the Company granted to non-employee directors.

 

ARTICLE II    DEFINITIONS

 

  2.1 Definitions. The following definitions apply unless the context clearly
indicates otherwise:

 

  (a) Alcoa Stock Fund means, with respect to deferred amounts credited, or
intra-plan transfers made, prior to November 1, 2016, the Investment Option
established hereunder with reference to the Alcoa Stock Fund under the Savings
Plan.

 

  (b) Annual Equity Award means the annual Restricted Share Unit award that a
Director will be entitled to receive as compensation for serving as a Director
in a relevant year (not including any Fees), which will be granted under the
Stock Plan.

 

  (c) Beneficiary means the person or persons designated by a Director under
Section 4.1 to receive any amount payable under Section 5.3.

 

  (d) Board has the meaning ascribed to such term in Article I.

 

  (e) Chairman means the Chairman of the Board.

 

  (f) Code means the United States Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.

 

  (g) Company has the meaning ascribed to such term in Article I.

 

  (h) Credits means amounts credited to a Director’s Deferred Fee Account, with
all Investment Option units valued by reference to the comparable fund offered
under the Savings Plan.

 

  (i) Deferred Fee Account means a bookkeeping account established by the
Company in the name of a Director with respect to amounts deferred into
Investment Options hereunder. For the avoidance of doubt, Deferred Fee Account
does not include any amounts deferred into Deferred Fee RSU Awards.



--------------------------------------------------------------------------------

  (j) Deferred Fee RSU Award means each award of Restricted Share Units granted
in lieu of Fees pursuant to a deferral election made by a Director pursuant to
Article III.

 

  (k) Director means a non-employee member of the Board who participates in this
Plan. Any Director who is a director or chairman of the board of directors of a
subsidiary or affiliate of the Company shall not, by virtue thereof, be deemed
to be an employee of the Company or such subsidiary or affiliate for purposes of
eligibility under this Plan.

 

  (l) Director Share Ownership Guideline means the minimum value of Shares or,
for deferred amounts credited, or intra-plan transfers made, prior to
November 1, 2016, units in the Alcoa Stock Fund required to be held by each
Director until retirement from the Board, as established from time to time by
the Board. Effective January 1, 2015, the Director Share Ownership Guideline for
a Director is $750,000. A Director’s compliance with the Director Share
Ownership Guideline shall be measured based on the value of the Director’s
investment on the first Monday in December of each year, or on such other date
as may be designated by the Secretary’s office (the “Annual Valuation Date”).

 

  (m) Equity Restructuring means a nonreciprocal transaction between the Company
and its shareholders, such as a stock dividend, stock split (including a reverse
stock split), spin-off, rights offering or recapitalization through a large,
nonrecurring cash dividend, that affects the Shares (or other securities of the
Company) or the price of Shares (or other securities) and causes a change in the
per share value of the Shares.

 

  (n) Fair Market Value means, with respect to Shares on any given date, the
closing price per Share on that date as reported on the New York Stock Exchange
or other stock exchange on which the Shares principally trade. If the New York
Stock Exchange or such other exchange is not open for business on the date fair
market value is being determined, the closing price as reported for the next
business day on which that exchange is open for business will be used.

 

  (o) Fees means all cash amounts payable to a Director for services rendered as
a member of the Board that are specifically designated as fees, including, but
not limited to, annual and/or quarterly retainer fees, fees (if any) paid for
attending meetings of the Board or any Committee thereof, fees for serving as a
Committee Chair, as Lead Director or Chairman or as a member of a Committee, and
any per diem fees.

 

  (p) Investment Options means the respective options established hereunder with
reference to the comparable funds under the Savings Plan, with the exception of
the Company’s Stock Fund which shall not be an Investment Option for deferred
amounts credited on or after November 1, 2016.

 

  (q) Plan has the meaning ascribed to such term in Article I. The Plan
constitutes an amendment, restatement and renaming of the Company’s 2005
Deferred Fee Plan for Directors.

 

  (r) Restricted Share Unit means an award of a right to receive Shares,
including any such award that is granted under, and subject to the terms of, the
Stock Plan.

 

2



--------------------------------------------------------------------------------

  (s) Shares means the shares of common stock of the Company, $1.00 par value
per Share.

 

  (t) Savings Plan means the Company’s principal tax-qualified retirement
savings plan for salaried employees.

 

  (u) Secretary means the Secretary of the Company.

 

  (v) Separation from Service means a “separation from service” as defined in
Section 409A of the Code.

 

  (w) Stock Plan means the 2013 Arconic Stock Incentive Plan, as Amended and
Restated, and as may be further amended from time to time in accordance with its
terms, and any successor thereto.

 

  (x) Unforeseeable Emergency means a severe financial hardship to the Director
resulting from (1) an illness or accident of the Director or his or her spouse
or dependent; (2) loss of the Director’s property due to casualty; or (3) other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the Director’s control. For the avoidance of doubt, a circumstance
does not constitute an “Unforeseeable Emergency” for purposes of the Plan unless
such circumstance constitutes an “unforeseeable emergency” as defined in
Section 409A of the Code.

ARTICLE III    DEFERRAL OF COMPENSATION

 

  3.1 Deferral of Fees. A Director may elect, with respect to each calendar
year, to defer under the Plan the receipt of all Fees, or of all Fees of one or
more types, or a specified portion (in 1% increments) otherwise payable to him
or her and may elect to invest such deferred Fees in one or more Investment
Options and/or in Deferred Fee RSU Awards. Fees deferred in respect of each
calendar year shall be separately designated and tracked in an individual
sub-account to the Director’s Deferred Fee Account (each, an “Annual
Sub-Account”) and shall be paid in accordance with Article V of the Plan.

 

  3.2 Deferral of Restricted Share Units. Unless otherwise determined by the
Board or as may be required pursuant to Section 6.7, any Restricted Share Units
granted to a Director (whether as a Deferred Fee RSU Award or an Annual Equity
Award) shall, once any vesting requirements have been met, be deferred and paid
in accordance with Article V of the Plan. Any dividend equivalents on Restricted
Share Units shall be deferred and paid in the same manner and at the same time
as the Restricted Share Units to which they relate.

 

  3.3 Manner of Electing Deferral. A Director may elect to defer the receipt of
all or certain Fees and may elect the form of payment of Restricted Share Units
by giving written notice (including by electronic means) to the Secretary on an
election form provided by the Company, or in any other manner that is deemed
sufficient from time to time by the Board. Such election form will require the
Director to specify (i) the percentage (if any) of the Director’s Fees that will
be deferred and the manner of investment of such deferred Fees in accordance
with Sections 3.5 and 3.6, and (ii) the form of payment of any deferred Fees
(including Deferred Fee RSU Awards) and, separately, of the Director’s Annual
Equity Award, which in each case, may be either a single lump sum payment or up
to ten (10) annual installment payments. In the event and to the extent that a
Director fails to specify the form of payment, payment will be made in a lump
sum. Payment will be made in accordance with Article V of the Plan.

 

3



--------------------------------------------------------------------------------

  3.4 Annual Elections of Deferral. An election to defer Fees and to elect the
form of payment of an Annual Equity Award shall be made prior to the beginning
of the calendar year in which the Fees will be earned or, as applicable, the
Annual Equity Award will be granted; provided, however, that an election made
within 30 days after a person first becomes a Director shall be effective for
Fees earned, or any Annual Equity Award granted, after the date of such deferral
election. The election to defer receipt of payment may not be canceled or
modified unless the Chairman, in his sole discretion, determines in accordance
with Section 5.1 that an Unforeseeable Emergency exists, or except as otherwise
permitted by the Code.

 

  3.5 Deferring Fees into Investment Options. A Director may designate all or a
portion of his or her deferred Fees to be invested in one or more of the
Investment Options, in which case, the Director’s deferred Fees shall be
credited to the designated Investment Option(s) at the beginning of the calendar
quarter following the quarter in which such Fees were earned. Such Fees shall be
credited to the Director’s Deferred Fee Account as Credits for “units” in the
Director’s Deferred Fee Account. As of any specified date, the value per unit in
the Director’s Deferred Fee Account shall be deemed to be the value determined
for the comparable fund under the Savings Plan.

 

  3.6 Deferred Fee RSU Awards. A Director may designate all or a portion of his
or her deferred Fees to be invested in Deferred Fee RSU Awards, except that a
deferral of Fees pursuant to an election made within 30 days after a person
first becomes a Director may be invested in Deferred Fee RSU Awards only with
respect to any Fees to be earned in the quarter (or other Fees payment period)
following the quarter in which the Director commences service on the Board. The
number of Restricted Share Units subject to each Deferred Fee RSU Award shall be
determined by dividing the dollar amount of the Fees subject to the Director’s
election by the Fair Market Value of a Share on the date(s) that such Fees (or
any installment thereof) would otherwise have been paid in cash to the Director
(the “Fees Payment Date”). Unless otherwise determined by the Board, the
Deferred Fee RSU Award shall (i) be granted on the applicable Fees Payment
Date(s), (ii) not be subject to vesting requirements or other forfeiture
restrictions, and (iii) be granted under, and subject to the terms of, the Stock
Plan and evidenced by a form of Award Agreement (as defined in the Stock Plan)
that shall be approved by the Board prior to the grant of any such Deferred Fee
RSU Award, which Award Agreement is incorporated by reference into this
Section 3.6. The Shares subject to the Deferred Fee RSU Award shall be delivered
to the Director in accordance with Article V of the Plan.

 

  3.7 Subsequent Deferral Elections. After a deferral election made by a
Director in accordance with this Article III has become irrevocable under
Section 409A of the Code, the Director may elect to change the time and form of
payment of the deferred amount covered by such election only by submitting a
payment election change at least (12) months prior to the date on which the
deferred amount (or first installment thereof, as applicable) is scheduled to be
paid (the “First Scheduled Payment Date”) that will result in a delay of payment
(or commencement of payment) of such deferred amount until the date that is at
least five (5) years after the First Scheduled Payment Date. A payment election
change is irrevocable upon receipt and shall not take effect until the first
date that is at least twelve (12) months after the date of receipt.

 

4



--------------------------------------------------------------------------------

  3.8 Transfers Between Investment Options. Subject to Section 3.9, to the
extent that a Director has Credits notionally invested in one or more Investment
Options (other than the Alcoa Stock Fund, if applicable), the Director may elect
to designate a different Investment Option for all or any portion of such
Credits in accordance with the procedures established by the Board from time to
time.

 

  3.9 Transfers to or from the Alcoa Stock Fund. Effective November 1, 2016, the
Alcoa Stock Fund is no longer an Investment Option for deferred Fees credited
under the Plan after November 1, 2016 and no additional deferred Fees, or
Credits notionally invested in other Investment Options, may be credited to, or
transferred into, the Alcoa Stock Fund. A Director who holds Credits in the
Alcoa Stock Fund as of November 1, 2016 may not transfer such Credits to other
Investment Options if, as of the last Annual Valuation Date, the Director is not
in compliance with the Director Share Ownership Guideline. If the Director is in
compliance with the Director Share Ownership Guideline as of the last Annual
Valuation Date, the Director may transfer Credits from the Alcoa Stock Fund to
other Investment Options only upon preclearance of such transaction by the
Secretary in accordance with the Company’s Insider Trading Policy.
Notwithstanding the foregoing, beginning six (6) months after the Director’s
Separation from Service, and prior to a complete distribution of any amounts in
the Director’s Deferred Fee Account, the Director may transfer Credits from the
Alcoa Stock Fund to other Investment Options to the same extent and frequency as
a participant in the Savings Plan. Any transfer out of the Alcoa Stock Fund
permitted by this Section 3.9 can be accomplished only once every fifteen
(15) days. In addition, such transfers shall be subject to reasonable
administrative minimums, and any other restrictions recommended by counsel to
ensure compliance with applicable law.

 

  3.10 Method of Payment. All payments with respect to a Director’s Deferred Fee
Account shall be made in cash, and no Director shall have the right to demand
payment in Shares or in any other medium. Subject to the terms of the Stock
Plan, if applicable, and except as set forth in Section 5.2, all payments with
respect to Deferred Fee RSU Awards and Annual Equity Awards shall be made in
Shares.

 

ARTICLE IV    BENEFICIARIES

 

  4.1 Designation of Beneficiary. Each Director may designate from time to time
one or more natural persons or entities as his or her Beneficiary or
Beneficiaries to whom the amounts credited to his or her Deferred Fee Account
and/or his or her Deferred Fee RSU Awards are to be paid if he or she dies
before all such amounts have been paid to the Director. Each Beneficiary
designation shall be made on a form prescribed by the Company and shall be
effective only when filed with the Secretary during the Director’s lifetime.
Each Beneficiary designation filed with the Secretary shall revoke all
Beneficiary designations previously made. The revocation of a Beneficiary
designation shall not require the consent of any Beneficiary. In the absence of
an effective Beneficiary designation, or if payment cannot be made to a
Beneficiary, payment shall be made to the Director’s estate. Any beneficiary
designation with respect to an Annual Equity Award or Deferred Fee RSU Award
will be made in accordance with the terms of the Stock Plan, to the extent
applicable.

 

5



--------------------------------------------------------------------------------

ARTICLE V    PAYMENTS

 

  5.1 Payment upon Unforeseeable Emergency. No payment may be made from a
Director’s Deferred Fee Account or in settlement of a Director’s Annual Equity
Awards and Deferred Fee RSU Awards except as provided in this Article V, unless
an Unforeseeable Emergency exists as determined by the Chairman in his sole
discretion. If an Unforeseeable Emergency is determined by the Chairman to
exist, the Chairman shall determine when and to what extent Credits in the
Director’s Deferred Fee Account and/or Shares underlying the Director’s Annual
Equity Awards and Deferred Fee RSU Awards may be paid to such Director prior to
or after the Director’s Separation from Service; provided, however, that the
amounts distributed in connection with such an emergency cannot exceed the
amounts necessary to satisfy the emergency plus what is necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which the hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Director’s assets (to the extent such liquidation would not itself cause severe
financial hardship). All payments with respect to an Unforeseeable Emergency
shall be made in a lump sum upon the Chairman’s determination that an
Unforeseeable Emergency exists, subject to any advance approval by the Board as
may be required for purposes of exemption under Section 16(b) of the Securities
Exchange Act of 1934, as amended.

 

  5.2 Payment upon a Director’s Separation from Service.

 

  (a) Payment of any amount in a Director’s Deferred Fee Account (valued in
accordance with the last sentence of Section 3.5) and of the Director’s Deferred
Fee RSU Awards (if any) and Annual RSU Awards shall be made following the
Director’s Separation from Service, as set forth in this Section 5.2, except as
otherwise set forth in Section 5.1 or Section 5.3.

 

  (b) To the extent a Director elected to receive a lump sum payment, such
payment shall be made in the sixth calendar month that commences following the
date of the Director’s Separation from Service, but in no event earlier than
after a full six (6) months following such Separation from Service.

 

  (c) To the extent a Director elected to receive installment payments, the
first such installment payment shall be made either (i) during the sixth
calendar month that commences following the Director’s Separation from Service,
but in no event earlier than after a full six (6) months following such
Separation from Service, or (ii) during the first month of the calendar year
following the Director’s Separation from Service, whichever of (i) or
(ii) occurs later. Subsequent installment payments shall be made during the
first calendar month of each succeeding year until the Director’s Deferred Fee
Account is exhausted or all Restricted Share Units have been paid, as
applicable. If the Director elected to receive deferred Fees credited to any
Annual Sub-Account or settlement of a Deferred Fee RSU Award or Annual Equity
Award in installment payments, the amount of each payment shall be,
respectively, a fraction of the value of the Director’s Annual Sub-Account and
in such sub-account, or a fraction of the number of Restricted Share Units that
remains subject to such Deferred Fee RSU Award or Annual Equity Award, in each
case on the last day of the calendar month preceding payment, the numerator of
which fraction is one and the denominator of which is the total number of
installments elected minus the number of installments previously paid. Any
fractional Share portion of an installment payment of a Deferred Fee RSU Award
or Annual Equity Award, or any portion of a dividend equivalent on such award
that was not reinvested in additional Restricted Share Units pursuant to its
terms, will be paid in cash at the same time as the installment payment to which
it is attributable.

 

6



--------------------------------------------------------------------------------

  5.3 Payment upon a Director’s Death. If a Director dies with any amount
credited to his or her Deferred Fee Account and/or any outstanding Deferred Fee
RSU Awards, the value of said Deferred Fee Account and/or Shares underlying such
Deferred Fee RSU Awards shall be paid as soon as administratively practicable in
a single payment to the Beneficiary (or in separate payments to the
Beneficiaries if more than one were designated by the Director) or to the
Director’s estate, as the case may be (subject to the terms of the Stock Plan if
and to the extent applicable to the Deferred Fee RSU Awards). If a Director dies
with any outstanding Annual Equity Awards that are vested (or become vested upon
the Director’s death), such awards shall be paid as soon as administratively
practicable in a single payment to the party eligible to receive such payment
under the terms of the Stock Plan.

 

  5.4 Separate Payments. Each payment payable under this Plan is intended to
constitute a separate payment for purposes of Section 409A of the Code.

ARTICLE VI    MISCELLANEOUS

 

  6.1 Capitalization Adjustments. In the event of any stock dividend, stock
split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
shareholders, or any other change affecting the Shares or the price of the
Shares or, alternatively, in the event of an Equity Restructuring, any Credits
in the Alcoa Stock Fund will be subject to the applicable adjustment provisions
of the Stock Plan.

 

  6.2 Director’s Rights Unsecured. Payments payable hereunder shall be payable
out of the general assets of the Company, and no segregation of assets for such
payments shall be made by the Company. The right of any Director or Beneficiary
to receive payments from a Deferred Fee Account shall be a claim against the
general assets of the Company as an unsecured general creditor. The Company may,
in its absolute discretion, establish one or more trusts or reserves, which may
be funded by reference to amounts of Credits standing in the Director’s Deferred
Fee Accounts hereunder or otherwise. Any such trust or reserve shall remain
subject to the claims of creditors of the Company. If any amounts held in a
trust of the above described nature are found (due to the creation or operation
of said trust) in a final decision by a court of competent jurisdiction, or
under a “determination” by the Internal Revenue Service in a closing agreement
in audit or final refund disposition (within the meaning of Section 1313(a) of
the Code), to have been includable in the gross income of a Director or
Beneficiary prior to payment of such amounts from said trust, the trustee for
the trust shall, as soon as practicable, pay to such Director or Beneficiary an
amount equal to the amount determined to have been includable in gross income in
such determination, and shall accordingly reduce the Director’s or Beneficiary’s
future benefits payable under this Plan. The trustee shall not make any
distribution to a Director or Beneficiary pursuant to this paragraph unless it
has received a copy of the written determination described above, together with
any legal opinion that it may request as to the applicability thereof.

 

7



--------------------------------------------------------------------------------

  6.3 Responsibility for Taxes. The Director or Beneficiary is liable for any
and all taxes that are applicable to the amounts payable under the Plan,
including any taxes deemed payable prior to payment out of the Plan.

 

  6.4 Non-assignability. The right of any Director or Beneficiary to the payment
of Credits in a Deferred Fee Account shall not be assigned, transferred, pledged
or encumbered and shall not be subject in any manner to alienation or
anticipation.

 

  6.5 Administration and Interpretation. The Plan shall be administered by the
Board. Subject to the terms of the Plan and applicable law and without
limitation, the Board shall have full power and authority to: (i) designate
Directors for participation, (ii) determine the terms and conditions of any
deferral made under the Plan, (iii) interpret and administer the Plan and any
instrument or agreement relating to, or deferral made under, the Plan,
(iv) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan, and (v) make any other determination and take any other action that the
Board deems necessary or desirable for the administration of the Plan. To the
extent permitted by applicable laws, the Board may, in its discretion, delegate
to the Secretary’s office any or all authority and responsibility to act with
respect to administrative matters relating to the Plan, and to the extent set
forth in the Plan, the Board may delegate certain questions of construction and
interpretation to the Chairman, whose decision on such matters shall be final
and binding. The determination of the Board on all matters within its authority
relating to the Plan shall be final, conclusive and binding upon all parties,
including the Company, its shareholders, the Directors and any Beneficiary.

 

  6.6 Section 409A of the Code. The Plan is intended to comply with the
requirements of Section 409A of the Code, and the provisions of the Plan and any
deferral election form shall be interpreted in a manner that satisfies the
requirements of Section 409A of the Code, and the Plan shall be operated
accordingly. If any provision of the Plan or any term or condition of any
deferral election form would otherwise frustrate or conflict with this intent,
the provision, such provision, term or condition will be interpreted and deemed
amended so as to avoid this conflict. Although the Company may attempt to avoid
adverse tax treatment under Section 409A of the Code, the Company makes no
representation to that effect and expressly disavows any covenant to maintain
favorable or avoid unfavorable tax treatment. The Company shall be unconstrained
in its corporate activities without regard to the potential negative tax impact
on a Director.

 

  6.7 Non-U.S. Directors. Directors who are foreign nationals or residents or
employed outside the United States, or both, may participate in the Plan on such
terms and conditions different from those applicable to Directors who are not
foreign nationals or residents or who are employed in the United States as may,
in the judgment of the Board, be necessary or desirable in order to recognize
differences in local law, regulations or tax policy.

 

  6.8 Amendment and Termination. The Plan may be amended, modified or terminated
at any time by the Board. No amendment, modification or termination shall,
without the consent of a Director, adversely affect such Director’s rights with
respect to amounts theretofore credited to his or her Deferred Fee Account or
with respect to Annual Equity Awards or Deferred Fee RSU Awards theretofore
granted to such Director.

 

8



--------------------------------------------------------------------------------

  6.9 Notices. All notices to the Company under the Plan shall be in writing and
shall be given to the Secretary or to an agent or other person designated by the
Secretary.

 

  6.10 Governing Law. This Plan shall be construed in accordance with and
governed by the laws of the Commonwealth of Pennsylvania, excluding any choice
of law provisions, which may indicate the application of the laws of another
jurisdiction.

 

9